Case 3:20-bk-01115   Doc 27   Filed 04/29/20 Entered 04/29/20 12:13:25   Desc Main
                              Document Page 1 of 4
Case 3:20-bk-01115   Doc 27   Filed 04/29/20 Entered 04/29/20 12:13:25   Desc Main
                              Document Page 2 of 4
Case 3:20-bk-01115   Doc 27   Filed 04/29/20 Entered 04/29/20 12:13:25   Desc Main
                              Document Page 3 of 4
Case 3:20-bk-01115   Doc 27   Filed 04/29/20 Entered 04/29/20 12:13:25   Desc Main
                              Document Page 4 of 4
